FERRARI CARANO VINEYARDS and WINERY, DONALD L. CARANO, TAX MATTERS PARTNER, Petitioner, v. COMMISSIONER OF INTERNAL REVENUE, Respondent.Ferrari Carano Vineyards & Winery v. CommissionerDocket No. 19117-96United States Tax Court1997 U.S. Tax Ct. LEXIS 77; November 12, 1997, Entered *77 Joseph H. Gale, Judge.  GaleDECISIONPursuant to Rule 248(a) of the Tax Court Rules of Practice and Procedure, and following submission of this case without trial, it isORDERED AND DECIDED: That the following statement shows the adjustments to the partnership items of the Ferrari Carano Vineyards and Winery partnership for the year ended October 31, 1991:Partnership ItemAs ReportedAs DeterminedGrape Growing Costs$ 1,042,775$ 1,042,775 Interest Capitalized To Wine167,36142,360 COGS-Interest Capitalized to Wine00 Interest Capitalized to CIP Bldgs25,1580 Depreciation/Capitalized interest0(340)Joseph H. GaleJudgeEntered: NOV 12 1997It is stipulated that the Court may enter the foregoing decision pursuant to Tax Court Rule 248(a).It is further stipulated that this decision shall be treated as a resolution on the merits binding on all of the parties.It is further stipulated that the undersigned Tax Matters Partner of Ferrari Carano Vineyards and Winery for the taxable year ending October 31, 1991, by executing this stipulation, consents to the entry of the foregoing decision in this case and certifies that no party objects.STUART L. BROWN*78  Chief CounselInternal Revenue ServiceDONALD L. CARANOTax Matters PartnerROBERT H. KAPP, ESQ.Counsel for PetitionerTax Court Bar No. KR0416555 Thirteenth Street, N.W.Washington, D.C. 20004-1109Tel. (202) 637-5600By:KATHRYN K. VETTERAttorneyTax Court Bar No. VK0018Internal Revenue ServiceSuite 470, 4330 Watt AvenueNorth Highlands, CA 95660P.O. Box 2900, SA-2801Sacramento, CA 95812-2900Telephone: (916) 974-5700